DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains more than 150 words. Correction is required.  See MPEP § 608.01(b).
Response to Amendment
The Examiner acknowledges the amending of claim 18, the cancellation of claims 1-17, 20 and the addition of claims 21-23.
Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
The Applicant has argued Piper teaches thermal adjustment of the nonlinear material to change the frequency of the output not the power, therefore the previous rejection of claim 20 (now added to claim 18) is not obvious.
The Examiner does not fully agree. Piper does teach changing the temperature of the nonlinear materials to change the frequency of the wavelength(s) produced ([0023, 124, 138-142, 203]). Essentially, Piper teaches changing from a first wavelength to a second wavelength by changing the temperature of the nonlinear medium(s). Changing from outputting the first wavelength to outputting the second wavelength necessarily involves transitioning from a higher output power of the first wavelength to a lower output power of the first wavelength as the first wavelength is being output at the first temperature (Pout at T1 ≈ 1) and has no/low output at the second temperature (Pout at T2 ≈ 0, [0138-142]). Although this adjustment may be coarse in nature it remains an adjustment of the power based on an adjustment of the 
Art such as US 2009/0154509 (fig.3, [0077-79]) is noted, but not relied upon, to demonstrate that changing the operational temperature of nonlinear material such as LBO is found to change the operating power of the system as measured by the desired starting wavelength (i.e. when conversion wavelength 1 is chosen for operation, adjusting the temperature of the LBO adjusts the output power of conversion wavelength 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 18, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper et al. (US 2008/0259969) in view of Georges et al. (US 2012/0113994).
With respect to claim 18, Piper teaches a method for generating a multi-wavelength laser light (title) including a first visible laser light having a first wavelength and a second visible laser light having a second wavelength (fig.3, [0211]), the method comprising steps of: providing a first optical component to allow a pumping light incident in a first direction to transmit therethrough (fig.3 #310); providing a second optical component (fig.3 #315); sequentially disposing a gain and a Raman medium (fig.3 #325/335), a first lithium triborate (LBO) crystal and a second LBO crystal along the first direction between the first and the second optical components (fig.3 #340/345, [0209]); generating a first infrared base laser light having a third wavelength and a second infrared base laser light having a fourth wavelength using the pumping light by the gain and Raman mediums (1064nm and 1158/1176nm, [0209]); generating the first visible laser light via the first LBO crystal; generating the second visible laser light via the second LBO crystal ([0211]); allowing the first and the second visible laser lights to transmit along the first direction, and allowing the first and the second infrared base laser lights to be reflected along a second direction opposite to the first direction by the second optical component ([0211]). Piper does not specify the gain and Raman media are formed as one OR substantially reflecting the first and the second visible laser lights while substantially transmitting the first and the second infrared base laser lights through a surface of the gain and Raman medium in the second direction. Georges teaches a similar raman laser device using conversion crystals (fig.4), including the gain and raman media to be formed as one ([0080]) and the gain/raman media to be coated to reflect the conversion light and transmit the remaining light (fig.4 #20, [0173]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Piper to use a combined gain/raman media, such as Nd:YVO4, as taught by Georges to reduce the size of the system (Georges, [0080-81]) and producing a desired wavelength to convert and to utilize a coating which reflects 
Piper, as modified, teaches the device outlined above, including adjusting a power of the first and the second visible laser lights by controlling an operation temperature ([0203]) but does not specify between 14 to 28 degrees Celsius. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Piper to use a temperature tuning in the 14-28 degrees Celsius range as a means of optimizing the known result effective temperature variable to achieve a desired result of a particular conversion wavelength (see MPEP 2144.05 II A/B).
With respect to claim 19, Piper, as modified, teaches the second infrared base laser light is generated via a self-stimulated Raman scattering (see claim 18, note use of Nd:YVO4), and at least one of the first and the second LBO crystals is a second-harmonic generation crystal ([0209, 211]).
With respect to claims 21 and 22, Piper further teaches the two LBO crystals can be either of SHG or SFG elements ([0209]), but does not specify the order of them such that the first and the second LBO crystals are a sum frequency generation crystal and a second-harmonic generation crystal respectively when the third wavelength is twice the first wavelength OR the first and the second LBO crystals are a second-harmonic generation crystal and a sum frequency generation crystal respectively when the fourth wavelength is twice the first wavelength. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to choose the ordering of the crystals to be either of SFG-SHG or SHG-SFG as Piper has taught the use of either or both conversion types ([0209]) and the selected order would allow for optimizing the system for outputting of a desired wavelength range (see also MPEP 2144.05 II A/B).
With respect to claim 23, Piper further teaches using 3 non-linear LBO crystals having the ability to function as SFG or SHG (fig.2 #240/245/250), but does not specify the linear cavity of fig.3 further comprises a an additional generation crystal disposed between the gain and Raman medium and the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2010/0054284 teaches a similar self-raman laser.
CN 110556702 A teaches a similar raman laser.
Lee et al. (“A wavelength versatile, continuous wave, self-raman solid state laser operating in the visible”, Optics Express, Vol.18, No.19, 09/13/2010) teaches a similar self-raman laser.
US 2009/0154509 teaching adjusting temperature of an LBO crystal adjusts the output power of the initial converted wavelength of the crystal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/               Primary Examiner, Art Unit 2828